REQUESTED BY: Mrs. Margaret Pavelka, R.N., Executive Director, Board of Nursing.
Whether a person currently holding a license to practice either professional nursing or licensed practical nursing may continue to use the title Registered Nurse (R.N.) or Licensed Practical Nurse (L.P.N.) during 1980 while such person is practicing on a temporary permit until he or she completes the practice and/or continuing education required to renew his or her license.
Yes, as discussed below.
Section 71-1,132.16, R.R.S. 1943, provides in part:
   "A temporary permit to practice professional or practical nursing for a period not exceeding one year may be issued to (a) an individual seeking to reapply for a license which has been suspended or refused by reason of the fact that such individual has not practiced nursing for a period of five years, . . . Any temporary permit issued pursuant to this section shall be issued for a period not exceeding one year and under such conditions as the board may determine. . . ."
Section 71-1,132.04, R.R.S. 1943, provides in part:
   ". . . It shall be unlawful, except as provided in section 71-1,132.06, for any person to practice or offer to practice professional or practical nursing in this state, or to use any title, abbreviation, card, or device to indicate that such a person is practicing professional or practical nursing unless such person has been duly licensed and registered according to the provisions of sections 71-1,132.04 to 71-1,132.09, 71-1,132.11 to  71-1,132.16, and 71-1,132.18 to 71-1,132.37."
Similarly, section 71-1,132.35, R.R.S. 1943, provides in part:
   "Except as otherwise herein provided, it shall be unlawful for any person, . . . to:
      ". . . (4) Use in connection with his name any designation tending to imply that he is a registered nurse or a licensed practical nurse unless duly licensed so to practice under the provisions of sections  71-1,132.04 to 71-1,132.09, 71-1,132.11 to  71-1,132.16, and 71-1,132.18 to 71-1,132.37."
Section 71-1,132.18, R.R.S. 1943, provides that any person who holds a `license' to practice as a registered professional nurse in this state shall have the right to use the title Registered Nurse and the abbreviation R.N. `No other person shall assume or use such title or abbreviation.' Section71-1,132.41, R.R.S. 1943, provides that any person who holds a `license' to practice as a licensed practical nurse in this state shall have the right to use the title Licensed Practical Nurse and the abbreviation L.P.N. `No other person shall assume or use such title or abbreviation.'
`License' is not defined in sections 71-1,132.04 to71-1,132.52. Usually the word should be given its usual and recognized meaning. See Nebraska Telephone Co. v. WesternIndependent Long Distance Telephone Co., 68 Neb. 772, 776,95 N.W. 18 (1903). Courts often look to the dictionary for such meaning. In The American Heritage Dictionary of theEnglish Language, 1969, 1970, 1971, to license means to give permission. License means the proof of permission granted, usually in the form of a document.
Thus by definition a person authorized by the board to practice professional or practical nursing under a temporary permit, issued pursuant to section 71-1,132.16, is one `duly licensed' to do so under one of the applicable provisions cited in both section 71-1,132.04 and section 71-1,132.35, even though the proof of permission granted is called a temporary permit. It follows that it is not unlawful under those sections for such a person to use a title or abbreviation to indicate that he or she is practicing professional or practical nursing. It follows that sections 71-1,132.18
or 71-1,132.41 do not proscribe such a person from using the professional title and abbreviation appropriate to the type of practice authorized by his or her temporary permit.
This situation in which we have concluded that persons authorized by the board to practice professional or practical nursing under a temporary permit can use the appropriate professional title and abbreviation is different from the situation addressed in our letter to you of October 22, 1976. The nurses in that situation were not currently authorized to practice nursing.
We concluded they could not use professional titles or abbreviations.